 DOBBS HOUSES, INC.535Dobbs Houses, Inc., a Division of Squibb-Beechnut,Inc.andHighway and Local Motor Freight Em-ployees Local UnionNo. 667,Affiliated with theInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 26-CA-3598June17, 1970DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND JENKINSsummary judgment alleging that there are no fac-tualissueswhichwouldwarrantahearing.Thereafter, on March 30, 1970, the Board issuedan order transferring proceeding to the Board andnotice to show cause. On April 10, 1970, theRespondent filed its answer to an Order to ShowCause.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:Upon a charge filed by the Highway and LocalMotor Freight Employees Local Union No. 667, af-filiatedwith the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, herein called the Union, the GeneralCounsel for the National Labor Relations Board, bythe Regional Director for Region 26, issued a com-plaint dated March 4, 1970, against Dobbs Houses,Inc., a Division of Squibb-Beechnut, Inc., hereincalled the Respondent, alleging that the Respon-dent has engaged in,and is engaging in unfair laborpracticeswithin the meaning of Section 8(a)(5)and (1) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing were duly served on the Respon-dent.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on November18, 1969, a majority of the employees, in a unitfound appropriate by the Regional Drector for Re-gion 26 of the Board,' in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 26 of the National Labor Rela-tions Board, designated and selected the Union astheir representative for the purposes of collective-bargaining, and on November 26, 1969, said Re-gional Director certified the Union as the exclusivecollective-bargaining representativeof the em-ployees in said unit. The complaint further allegesthat since on or about January 22, 1970, and at alltimes thereafter, the Respondent did refuse, andhas continued to refuse, to bargain collectively withtheUnion as the exclusive collective-bargainingrepresentativeof its employees. On March 11,1970, the Respondent filed its answer, admitting inpart, and denying in part, the allegations of thecomplaint, presenting an affirmative defense, andrequesting that the complaint be dismissed.On March 25, 1970, the General Counsel filedwith the Board a motion by General Counsel for'Decision and Direction of Election issued October 20, 1969, in Case26-RC-3579 (not printed in NLRB volumes) Two separate units werefound appropriate, only one of µhich is under consideration hereRulings onthe Motion for Summary JudgmentPursuant to a petition filed on August 25, 1969,by the Union, seeking to represent certain em-ployees of the Respondent, a hearing was held andon October 20, 1969, the Regional Director for Re-gion 26 issued a Decision and Direction of Electionfinding the following unit of employees appropriateand directing an election:Unit 1: All production and maintenance em-ployeesincludingdriver-loaders,helpers,dispatchers, floor leaders, dish room, snacks,silver, cream, salad, hot and cold food em-ployees, at Dobbs Houses, Inc., a Division ofSquibb-Beechnut, Inc.'s Memphis, Tennessee,catering division, excluding all office clericalemployees, watchmen, guards, and supervisorsas defined in the Act.The Respondent's request for review of this deci-sion was denied by telegraphic order of the Boardon November 13, 1969.On November 18, 1969, pursuant to the Decisionand Direction of Election, an election was heldamong the employees in the unit described above,to determine whether or not they desired to berepresented for collective-bargaining purposes byHighway and Local Motor Freight EmployeesLocal Union No. 667, affiliated with the Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. The tallyof ballots showed that 57 votes were cast for theUnion, I against the Union, and 4 were challenged.Thereafter, a certification of representative was is-sued to the Union on November 26, 1969.On January 20, 1970, the Union requested theRespondent to bargain collectively. The Respon-dent, on January 22, 1970, refused, and continuesto refuse, this request. On February 19, 1970, theUnion filed the charge on which the complaintherein was predicated.183 NLRB No. 63 536DECISIONSOF NATIONALLABOR RELATIONS BOARDIn its answer to an Order To Show Cause, theRespondent agrees that its contention assertingthatRespondent is not an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act was raised in Case 26-RC-3579, butcontends that this issue was not decided by theBoard. The Respondent further contends that it andits employees are jointly covered by the provisionsof the Railway Labor Act and are not subject to thejurisdiction of the National Labor Relations Act.Respondent's contentions seek to relitigate con-tentions made prior to and rejected in the RegionalDirector's decision in Case 26-RC-35792 and intheBoard's denial of Respondent's request forreview of that decision. Inasmuch as Respondenthas already litigated such contentions, it has notraised any issue which is properly triable in thisproceeding.'As all material issues have been previously de-cided by the Board, or admitted by Respondent'sanswer to the complaint, there are no mattersrequiring a hearing to which the National Media-tion Board could be made a party. Accordingly, themotion by General Counsel for summary judgmentis granted. On the basis of the record before it, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent is, and at all times materialherein has been, a Tennessee corporation with aplace of business located at Memphis, Tennessee,where it is engaged in the restaurant and airlinecatering business. During the past year, a represen-tative period, Respondent, in the course and con-duct of its business operations, had gross revenuesin excess of $500,000 and during the same periodRespondent purchased and received at its Mem-phis, Tennessee, location goods valued in excess of$50,000 directly from points located outside theState of Tennessee.For the reasons set forth above, we find that theRespondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDHighway and Local Motor Freight EmployeesLocal Union No. 667, affiliated with the Interna-tionalBrotherhood of Teamsters, Chauffeurs,'We hale again examined the Decision and Direction of Election inCase 26-RC-3579 and made an independent review of the record of thehearing in the representation case and conclude that the RegionalWarehousemen and Helpers of America, is, and atall times material herein has been, a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees constitute a unit ap-propriate for collective bargaining within the mean-ing of Section 9(b) of the Act.Unit 1: All production and maintenance em-ployeesincludingdriver-loaders,helpers,dispatchers, floor leaders, dish room, snacks,silver,cream, salad, hot and cold food em-ployees, at Dobbs Houses, Inc., a Division ofSquibb-Beechnut, Inc.'s Memphis, Tennessee,catering division, excluding all office clericalemployees, watchmen, guards and supervisorsas defined in the Act.2.ThecertificationOn November 18, 1969, a majority of the em-ployees of the Respondent in said unit, in a secretballot election conducted under the supervision ofthe Regional Director for Region 26, designated theUnion as their representative for the purposes ofcollective bargaining with the Respondent, and onNovember 26, 1969, the Regional Director cer-tifiedtheUnion as the collective-bargainingrepresentative of the employees in said unit and theUnion continues to be such representative.B.The Request ToBargainand Respondent'sRefusalCommencing on or about January 20, 1970, andcontinuing to date, the Union has requested and isrequesting the Respondent to bargain collectivelywith it as the exclusive collective-bargainingrepresentative of the employees in the above-described unit. Since January 22, 1970, and con-tinuing to date, the Respondent has refused andcontinues to refuse to bargain collectively with theUnion as exclusive collective-bargaining represen-tative of all employees in said unit.Accordingly, we find that the Union was dulycertified as the collective-bargaining representativeof the employees of the Respondent in the ap-propriate unit described above and that the UnionDirector's findings were correct,and that the issue of jurisdiction was cor-rectl% decided'E-Z Daises Cheirolet,161 NLRB 1380,enfd 395 F2d 191 (C A 9) DOBBS HOUSES, INC.537at all times since November 26, 1969,has been andnow is the exclusive bargaining representative of allthe employees in the aforesaid unit,within themeaning of Section 9(a) of the Act.We further findthat the Respondent has since January22, 1970,refused to bargain collectively with the Union asthe exclusive bargaining representative of its em-ployees in the appropriate unit.By such refusal theRespondent has engaged in, and is engaging in, un-fair labor practices within the meaning of Section8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III,above, occurring in connection with theoperations described in section I, above, have aclose,intimate,and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V.THE REMEDYHavingfound thatthe Respondent has engagedin unfair labor practiceswithin themeaning of Sec-tion 8(a)(5) and(1) of the Act, we shall order thatitcease and desist therefrom and, upon request,bargain collectivelywith the Unionas the exclusiverepresentativeof all employees in the appropriateunit and,if an understandingis reached, embodysuch understanding in a signed agreement.In order to insure that theemployees in the ap-propriate unit will beaccorded the services of theirselected bargainingagent for the period providedby law,we shall construe the initial year of certifica-tion as beginning on thedate the Respondent com-mences to bargain in goodfaith with the Union asthe recognized bargaining representative in the ap-propriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a LamarHotel,140 NLRB 226, 229, enfd. 328 F.2d 600(C.A. 5), cert.denied379 U.S. 817;Burnett Con-structionCompany,149 NLRB 1419, 1421, enfd.350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.DobbsHouses, Inc., a Divisionof Squibb-Beechnut,Inc., in an employer engaged in com-merce within the meaning of Section2(6) and (7)of the Act.2.Highway and Local MotorFreight EmployeesLocal Union No. 667, affiliatedwith the Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,is a labororganization within the meaningof Section 2(5) ofthe Act.3.The followingunit is an appropirate unit forthe purposes of collectivebargaining within themeaning of Section9(a) of the Act:Unit 1: All productionand maintenance em-ployeesincludingdriver-loaders,helpers,dispatchers, flood leaders,dish room,snacks,silver,cream,salad,hot and cold food em-ployees, at DobbsHouses,Inc., a Division ofSquibb-Beechnut,Inc.'sMemphis, Tennessee,catering division, excludingall office clericalemployees,watchmen,guards and supervisorsas defined in the Act.4. Since November26, 1969,the Union has beenthe exclusive representative of all employees in theaforesaidappropriate unit for the purposes of col-lectivebargainingwithin themeaningof Section9(b) of the Act.5.By refusingon or about January 22, 1970, andat all timesthereafter,to bargaincollectively withthe Unionas the exclusive bargaining representa-tive of all the employees in the appropriateunit, theRespondenthas engaged in, and is engaging in, un-fair laborpracticeswithin themeaning of Section8(a)(5) of the Act.6.By the aforesaid refusal tobargain, theRespondent has interfered with,restrained, andcoerced,and is interferingwith,restraining, andcoercing,employeesin the exerciseof the rightsguaranteed them in Section7 of the Act,and hasthereby engagedin, and is engaging in, unfair prac-ticeswithin the meaningof Section 8(a)(1) of theAct.7.The aforesaid unfair laborpractices are unfairlabor practicesaffecting commerce within themeaning ofSection 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respon-dent,Dobbs Houses, Inc., A Division of Squibb-Beechnut,Inc.,Memphis,Tennessee,itsofficers,agents, successors, and assigns,shall.1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment with the Highway and Local MotorFreightEmployees Local Union No. 667, af-filiatedwith the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Help-ers of America,as the exclusive bargaining rep-183 NLRB No. 63 538DECISIONS OF NATIONALresentative of its employees in the following ap-propriate unit:All production and maintenance employees in-cludingdriver-loaders,helpers,dispatchers,floor leaders, dish room, snacks, silver, cream,salad, hot and cold food employees, at DobbsHouses, Inc., a Division of Squibb-Beechnut,Inc.'sMemphis, Tennessee, catering division,excludingallofficeclericalemployees,watchmen, guards and supervisors as definedin the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed to them by Section 7of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment and, if an un-derstanding is reached, embody such understandingin a signed agreement.(b) Post at its place of business in Memphis,Tennessee, copies of the attached notice marked"Appendix."'Copies of said notice, on forms pro-vided by the Regional Director for Region 26, afterbeing duly signed by Respondent's representative,shallbe posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 26,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTrefuse to bargaincollectivelywith the Highway and Local Motor FreightLABOR RELATIONS BOARDEmployees Local Union No. 667, Affiliatedwith the International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpersof America, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOTin anylike orrelated mannerinterferewith,restrain,or coerce our em-ployeesin the exerciseof therights guaranteedthem bySection7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive represent-ative of all our employees in the bargaining unitdescribed below with respect to rates of pay,wages, hours, and other terms and conditionsof employment and, if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is:Allproductionandmaintenance em-ployees including driver-loaders, helpers,dispatchers,floor leaders, dish room,snacks, silver, cream, salad, hot and coldfood employees, at Dobbs Houses, Inc., aDivision of Squibb-Beechnut, Inc.'s Mem-phis, Tennessee, catering division, exclud-ingallofficeclericalemployees,watchmen, guards and supervisors asdefined in the Act.DOBBSHOUSES, INC., ADIVISIONOF SQUIBB-BEECHNUT, INC.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 746 Federal Office Building, 167NorthMain Street, Memphis, Tennessee 38103,Telephone 901-534-3161.